In the

     United States Court of Appeals
                  For the Seventh Circuit
                        ____________________ 
No. 18‐1305 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 
                                   v. 

DIMITRIS TERRY, 
                                                 Defendant‐Appellant. 
                        ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
            No. 11 CR 887‐3 — Ronald A. Guzmán, Judge. 
                       ____________________ 

  ARGUED OCTOBER 30, 2018 — DECIDED FEBRUARY 14, 2019 
               ____________________ 

   Before WOOD, Chief Judge, and SYKES and BARRETT, Circuit 
Judges. 
   BARRETT,  Circuit  Judge.  Is  it  reasonable  for  officers  to  as‐
sume that a woman who answers the door in a bathrobe has 
authority to consent to a search of a male suspect’s residence? 
We hold that the answer is no. The officers could reasonably 
assume that the woman had spent the night at the apartment, 
but that’s about as far as a bathrobe could take them. Without 
2                                                       No. 18‐1305 

more, it was unreasonable for them to conclude that she and 
the suspect shared access to or control over the property. 
                                  I. 
    In February 2012, a team of agents from the Drug Enforce‐
ment Agency (DEA) executed an arrest warrant for Dimitris 
Terry related to his role in a conspiracy to possess and distrib‐
ute heroin. The agents didn’t want others to know that Terry 
had been arrested because they hoped to secure his coopera‐
tion in the broader investigation; thus, they planned a quick 
and  quiet  arrest.  They  waited  for  him  to  return  home  from 
taking his son to school one morning, arrested him when he 
got out of  his car, and took him to the DEA’s Chicago field 
division for questioning.  
    A few agents remained behind. Two of them knocked on 
the door of Terry’s apartment, and a woman answered, wear‐
ing  a  bathrobe  and  looking  sleepy.  The  agents  identified 
themselves, explained that they had just arrested Terry, and 
asked  to  come  inside.  They  didn’t  ask  the  woman  who  she 
was, how she was related to Terry, or whether she lived at the 
apartment.  
    Without hesitation, the woman let the agents in, and they 
immediately presented her with a consent‐to‐search form. Af‐
ter she both read the form and had it read aloud to her, she 
signed  it,  and  the  search  began.  Only  then,  after  the  search 
was underway, did the agents ask the woman who she was. 
She  identified  herself  as  Ena  Carson,  the  mother  of  Terry’s 
son. She explained that her son lived at Terry’s apartment, but 
she did not. Nevertheless, the agents continued the search for 
roughly  the  next  hour.  They  recovered  letters  addressed  to 
No. 18‐1305                                                          3

Terry showing proof of residence, four cell phones, and a sus‐
pected drug ledger.  
     Meanwhile, two DEA agents conducted a post‐arrest in‐
terview  of  Terry  back  at  the  field  office.  Before  asking  any 
questions,  the  agents  read  Terry  his  Miranda  rights,  which 
were also spelled out on an advice‐of‐rights form. The agents 
signed the form, but Terry refused to do so. When asked if he 
understood his rights, Terry explained that “he was not going 
to sign the form or initial it; that, you know, this wasn’t his 
first go‐around with law enforcement … but he was willing 
to  talk.”  The  agents  understood  Terry’s  statement  to  mean 
that  he  had  prior  experience  with  law  enforcement,  under‐
stood his rights, and was knowingly and voluntarily waiving 
them by agreeing to talk with the agents. So they wrote “Ver‐
bal Only” on the advice‐of‐rights form, indicating that Terry 
“gave  verbal  consent  that  he  understood  the  form.”  Terry 
then answered the agents’ questions about the case and made 
incriminating  statements about his role in the conspiracy to 
distribute heroin.  
   Terry was charged with possession, distribution, and con‐
spiracy  to  possess  and  distribute  heroin  in  violation  of  21 
U.S.C. §§ 841(a) and 846. He moved to suppress both the evi‐
dence  recovered  from  the  search  and  his  post‐arrest  state‐
ments to the agents. First, Terry argued that the search was 
unlawful because Carson had neither actual nor apparent au‐
thority to consent to it—all the agents knew at the time of con‐
sent  was  that  she  answered  the  door  at  Terry’s  apartment 
wearing  a  bathrobe.  Had  the  agents  simply  inquired,  Terry 
said, they would have discovered that Carson did not live at 
the apartment. Second, Terry claimed that he had not under‐
stood  that  he  was  waiving  his  Miranda  rights  when  he 
4                                                        No. 18‐1305 

answered the agents’ questions. Thus, he argued, the waiver 
was  invalid  and  his  post‐arrest  statements  should  be  sup‐
pressed.  
    After an evidentiary hearing at which the agents and Terry 
testified, the district court denied both motions. As to the first, 
the court determined that it was reasonable for the agents to 
assume that Carson lived at the residence and had authority 
to consent to the search because (1) she was permitted to be 
home when Terry was not; (2) her son resided at the apart‐
ment; (3) the bathrobe “indicated she was more than a mere 
temporary guest”; and (4) she consented to the search without 
hesitation.  
    On the second motion, the court found Terry’s testimony 
that he did not know that his statements could be used against 
him  “simply  not  credible”  given  his  many  encounters  with 
law  enforcement—he  has  been  arrested  at  least  seventeen 
times since he turned eighteen—as well as his level of educa‐
tion and success in business. The court thought that this was 
strong  evidence  that  Terry  understood  his  rights.  And  be‐
cause  he  understood  his  rights,  the  court  concluded  that 
Terry’s  answers  to  the  agents’  questions  provided  “a  clear 
and unequivocal waiver of his right to remain silent.”  
    After  a  bench  trial,  the  district  court  found  Terry  guilty 
and sentenced him to 168 months’ imprisonment. Terry asks 
us  to  vacate  his  conviction  on  the  ground  that  the  district 
court erroneously denied his motions to suppress.  
                                  II. 
   In reviewing a district court’s denial of a motion to sup‐
press, we review the district court’s legal conclusions de novo 
and  its  underlying  factual  determinations  for  clear  error. 
No. 18‐1305                                                           5

United States v. Richards, 741 F.3d 843, 847 (7th Cir. 2014). We 
give “special deference to the district court’s credibility deter‐
minations  because the resolution of a  motion to  suppress is 
almost  always  a  fact‐specific  inquiry,  and  it  is  the  district 
court which heard the testimony and observed the witnesses 
at the suppression hearing.” United States v. Burnside, 588 F.3d 
511, 517 (7th Cir. 2009). 
                                  A. 
    As  a  rule,  the  Fourth  Amendment  requires  the  govern‐
ment to get a warrant before searching someone’s property. 
U.S.  CONST.  amend.  IV;  see  also  United  States  v.  Basinski,  226 
F.3d 829, 833 (7th Cir. 2000). But the warrant requirement is 
subject to several “carefully defined” exceptions. See Coolidge 
v. New Hampshire, 403 U.S. 443, 474 (1971). One is consent from 
a person with actual or apparent authority to give it. Basinski, 
226 F.3d at 833–34. When a person allows a third party to ex‐
ercise authority over his property, he “assume[s] the risk that 
the third party might permit access to others, including gov‐
ernment agents.” Id. at 834 (citing United States v. Matlock, 415 
U.S. 164, 171 n.7 (1974)).  
    The government does not claim that Carson had actual au‐
thority to consent to the search of Terry’s apartment. The dis‐
pute is about whether she had apparent authority, which ex‐
ists when “the facts available to the officer at the moment … 
‘warrant  a  man  of  reasonable  caution  in  the  belief’  that  the 
consenting party had authority over the premises,” even if the 
person actually had no such authority. Illinois v. Rodriguez, 497 
U.S. 177, 188 (1990) (alteration in original) (citation omitted). 
An officer might reasonably believe that a third party has au‐
thority over certain property if the third party appears to have 
“joint  access  or  control  for  most  purposes.”  United  States  v. 
6                                                       No. 18‐1305 

Ryerson, 545 F.3d 483, 487 (7th Cir. 2008) (quoting Matlock, 415 
U.S. at 171 n.7).  
    To determine whether the officers’ belief was reasonable, 
we consider “what the officers knew at the time they sought con‐
sent, not facts that came to light after the search began.” United 
States v. Alexander, 573 F.3d 465, 474 (7th Cir. 2009) (emphasis 
added).  If  the  officers  did  not  know  enough  to  reasonably 
conclude that the third party had authority over the premises, 
they had “a duty to inquire further” before they could rely on 
her consent to the search. United States v. Goins, 437 F.3d 644, 
648  (7th  Cir.  2006).  As  one  treatise  puts  it:  “sometimes  the 
facts  known  by  the  police  cry  out  for  further  inquiry,  and 
when this is the case it is not reasonable for the police to pro‐
ceed  on  the  theory  that  ‘ignorance  is  bliss.’” 4  WAYNE  R. 
LAFAVE, SEARCH AND SEIZURE § 8.3(g) (5th ed. 2018). 
    When  the  search  began,  the  agents  had  four  facts:  Terry 
left  Carson  alone  in  the  apartment  for  about  forty‐five 
minutes,  Carson  was  wearing  a  bathrobe,  she  appeared 
sleepy,  and  she  consented  to  the  search  without  hesitation. 
They  did  not  know  who  she  was,  what  her  relationship  to 
Terry was, why she was in the apartment, how long she had 
been  in  the  apartment,  or  whether  she  lived  there.  At  that 
point, the agents did not know that Carson was the mother of 
Terry’s child—so it was wrong for the district court to rely on 
that fact in evaluating Carson’s apparent authority. See Alex‐
ander, 573 F.3d at 474 (explaining that facts that come to light 
after  a  search  begins  cannot  support  apparent  authority  to 
consent).  
    The facts that the agents had made it reasonable for them 
to conclude that Carson had spent the night at Terry’s apart‐
ment. That might have been an indication that she lived with 
No. 18‐1305                                                           7

him, but there are multiple other possibilities. She could have 
been  a  one‐time  guest,  a  periodic  guest,  a  friend  or  relative 
visiting for a couple of days—or she may have had some other 
relationship  to  Terry.  And  the  existence  of  so  many  other 
equally  plausible  possibilities  should  have  prompted  the 
agents to “inquire further.” See Goins, 437 F.3d at 648.  
    But they did not. Instead, they thought that it was safe to 
assume  that  Carson  had  spent  the  night  in  the  apartment, 
therefore lived in the apartment, therefore had joint access to 
or control over the apartment for most purposes, and there‐
fore had the authority to consent to the search. This kind of 
inferential pileup falls short of the reasonableness required by 
the Fourth Amendment. See Rodriguez, 497 U.S. at 188–89. A 
bathrobe  alone  does  not  clothe  someone  with  apparent  au‐
thority over a residence, even at 10:00 in the morning.  
   Because the government has failed to demonstrate that an 
exception  to  the  warrant  requirement  applies,  the  evidence 
discovered as a result of the search must be suppressed. See 
Basinski, 226 F.3d at 834. 
                                  B. 
    Terry also argues that the statements that he made in his 
post‐arrest  interview  should  be  suppressed  because  he  did 
not knowingly waive his Miranda rights by choosing to speak 
with the agents. A defendant’s “statement during a custodial 
interrogation  is  inadmissible  at  trial  unless  the  prosecution 
can establish that the accused ‘in fact knowingly and volun‐
tarily  waived  Miranda  rights’  when  making  the  statement.” 
Berghuis  v.  Thompkins,  560  U.S.  370,  382  (2010)  (citation  and 
alteration omitted). Knowing waiver requires “a full aware‐
ness of both the nature of the right being abandoned and the 
8                                                       No. 18‐1305 

consequences of the decision to abandon it.” Id. (citation omit‐
ted). Terry notes that he never explicitly waived his right to 
remain silent and points to his refusal to sign the advice‐of‐
rights form as evidence that he did not knowingly waive his 
Miranda  rights.  But  this  argument  is  squarely  foreclosed  by 
Supreme Court precedent. 
    In Berghuis v. Thompkins, the defendant refused to sign a 
form acknowledging his Miranda rights. He remained largely 
silent during questioning that lasted about three hours, but he 
ultimately confessed to the crime. Id. at 375–76. The Supreme 
Court  rejected  his  Fifth  Amendment  challenge.  It  explained 
that a knowing waiver can be express or implied, id. at 384, 
and that “[a]s a general proposition, the law can presume that 
an  individual  who,  with  a  full  understanding  of  his  or  her 
rights,  acts  in  a  manner  inconsistent  with  their  exercise  has 
made  a  deliberate  choice  to  relinquish  the  protection  those 
rights afford,” id. at 385. Consistent with that principle, it con‐
cluded  that  the  defendant  knowingly  waived  his  rights  be‐
cause (1) his understanding of English was sufficient evidence 
that he understood the rights that had been presented, id. at 
385–86, and (2) the fact that he answered the detective’s ques‐
tions was a sufficient “course of conduct indicating waiver,” 
id. at 386 (citation omitted).  
    We agree with the district court that Terry’s education, so‐
phistication, and familiarity with the criminal justice system 
provides  sufficient  evidence  that  he  understood  his  rights 
when the agents read them to him. See id. at 385–86; see also 
Burnside, 588 F.3d at 517. And as in Berghuis, Terry’s willing‐
ness to speak with the agents was a “course of conduct indi‐
cating  waiver,”  notwithstanding  his  refusal  to  sign  the  ad‐
vice‐of‐rights  form.  560  U.S.  at  386  (citation  omitted).  Thus, 
No. 18‐1305                                                      9

the  district  court  correctly  concluded  that  Terry  knowingly 
waived his right to remain silent and properly denied his mo‐
tion to suppress. 
                               * * * 
    The  evidence  discovered  in  Terry’s  apartment  was  the 
fruit of an unconstitutional search, so the district court should 
have granted his motion to suppress it. But the district court 
properly  denied  Terry’s  motion  to  suppress  his  post‐arrest 
statements. We therefore REVERSE in part, VACATE the con‐
viction,  and  REMAND  for  proceedings  consistent  with  this 
opinion.